Registration Nos. 033-50319/811-7093 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post - Effective Amendment No. 20 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 20 /X/ T. ROWE PRICE SUMMIT FUNDS, INC. Exact Name of Registrant as Specified in Charter 100 East Pratt Street, Baltimore, Maryland 21202 Address of Principal Executive Offices 410 - 345 - 2000 Registrants Telephone Number, Including Area Code David Oestreicher 100 East Pratt Street, Baltimore, Maryland 21202 Name and Address of Agent for Service Approximate Date of Proposed Public Offering March 1, 2011 It is proposed that this filing will become effective (check appropriate box): / / Immediately upon filing pursuant to paragraph (b) /X/ On March 1, 2011 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / On (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: / / This post - effective amendment designates a new effective date for a previously filed post - effective amendment. Page 2 T. Rowe Price Summit Funds, Inc. Prospectus T. Rowe Price Summit Cash Reserves Fund T. Rowe Price Summit GNMA Fund T. Rowe Price Statement of Additional Information Page 3 PART C OTHER INFORMATION Item 28. Exhibits (a)(1) Articles of Incorporation of Registrant, dated September 14, 1993 (electronically filed with initial Registration Statement dated September 17, 1993) (a)(2) Articles of Amendment, dated October 21, 1993 (electronically filed with Amendment No. 1 dated October 25, 1993) (a)(3) Articles Supplementary, dated June 30, 2005 (electronically filed with Amendment No. 15 dated February 28, 2007) (a)(4) Articles Supplementary, dated October 30, 2005 (electronically filed with Amendment No. 15 dated February 28, 2007) (b) By-Laws of Registrant, as amended July 21, 1999, February 5, 2003, April 21, 2004, February 8, 2005, and July 22, 2008 (electronically filed with Amendment No. 17 dated February 26, 2009) (c) See Article SIXTH, Capital Stock, Paragraphs (b)-(g) of the Articles of Incorporation, Article II, Shareholders, Sections 2.01-2.11 and Article VIII, Capital Stock, Sections 8.01-8.07 of the Bylaws filed as Exhibits to this Registration Statement (d)(1) Investment Management Agreement between Registrant, on behalf of T. Rowe Price Summit Cash Reserves Fund, and T. Rowe Price Associates, Inc., dated September 16, 1993 (electronically filed with Amendment No. 1 dated October 25, 1993) (d)(2) Investment Management Agreement between Registrant, on behalf of T. Rowe Price Summit Limited-Term Bond Fund, and T.
